EXHIBIT 10.1

 

 

 

 

MAY 15, 2020

 

Sonia Jain

 

Subject: Offer Letter

 

 

Dear Sonia:

 

We are delighted by the prospect of you joining CARS. We are confident that as
part of our team, you will help us achieve our goals as a premier digital media
company.

 

In your role of Chief Financial Officer, you will report to Alex Vetter, Chief
Executive Officer. Your first day will be July 6, 2020 (your “start date”), or a
mutually agreed upon date as close to that as possible. Please be sure to bring
your I-9 documentation on your first day and ask for Whitney Golden upon your
arrival.

 

Core Cash Compensation and Benefits

Your annualized base compensation in this exempt position, as agreed, will be
$480,000, To the extent that the Company-wide 10% salary reduction is still in
force on your start date, your salary will also be reduced by 10% until such
time as salaries are restored for executive team members generally. You will
also be eligible to participate in our comprehensive benefits package including
23 days paid time off annually, which is also prorated and accrued based on your
start date.

 

You will be eligible to participate in the company short term annual incentive
plan (STIP) with a target annual percentage of 100% of your base salary. This
plan will be a performance-based plan based on established company-wide criteria
that the Compensation Committee approves. For 2020, we will guarantee a
pro-rated award based on your start date calculated at 100% Company Performance
Factor (CPF).

 

Core Annual Equity

We are also recommending you for a grant of Cars.com equity. The value of this
award on the date of grant will be 275% of your base salary. For 2020, this
equity award will be 100% Restricted Stock Units (“RSUs”) that vest 1/3
annually. In future years, this may be a combination of RSUs and
performance-based restricted stock units (“PSUs”) or other forms of equity
incentive vehicles. The number of RSUs and PSUs you receive will be rounded to
the nearest whole share based on the closing price of Cars.com stock on the
grant date. Any equity grant must be formally authorized by the Compensation
Committee of our Board of Directors in accordance with our normal grant process
for equity grants, which is typically granted quarterly for new hires. Please
note that the incentive plans may be amended or terminated at any time.

 

One-Time Equity Award

In addition to the Core Annual Equity award, we will recommend a one-time new
hire RSU award in the amount of

$850,000. This will be granted on the same day as the core annual equity and
vest 1/3 annually.

 

One-Time Cash Sign On

We will provide you with a one-time cash bonus in the gross amount of $250,000
to be paid as soon as administratively possible after your start date. In the
event that you either voluntarily terminate employment, or are terminated for
poor performance or other performance-related reasons, within 12 months of your
start date, you will be required to pay the amount to CARS within 60 days of
your termination date as follows: 100% to be repaid if your departure occurs
within the first six months of employment, 50% repayment if departure occurs
within the second six months of employment.

 

 

--------------------------------------------------------------------------------

 

 

After acceptance of this offer and clearance of the background check, you will
receive an email from CARS Onboarding containing a link with log-in credentials
for our onboarding website called Greenhouse Onboarding. This site will guide
you through the process of completing your tasks prior to your first day, as
well as give you the opportunity to learn more about our business. Upon receipt
of your credentials, please log in and complete your task list. Within the task
list are instructions on where to upload your signed offer letter and
Restrictive Covenant Agreement. Please complete this at your earliest
opportunity.

 

You have advised us that you are not subject to any noncompetition or other
restrictions with your current employer that will limit your ability to perform
as Chief Financial Officer.

 

Your initial new hire orientation is scheduled after your start date and will
include a detailed review of our benefits and many other employee programs.

 

Sonia, we recognize that we will achieve success only by attracting and
retaining the finest talent available. We are confident that you will find your
work with CARS personally and professionally rewarding and that you will play a
vital role in contributing to our future success.

 

Congratulations and welcome,

 

 

 

D.V.

Williams

Chief People Officer

 

 